Granger, J.
The plaintiff was the owner of the building in which the nuisance was, in the injunction proceeding, adjudged to have been kept. In, a contempt proceeding the plaintiff was adjudged in contempt for a violation of the injunction, and a fine and imprisonment imposed. It is said that the judgment in such proceeding is not sustained by the evidence. We think it is. It is true that it does not appear that the plaintiff was active in keeping the saloon, but it was actively kept by one Block, with the undoubted knowledge and assent of the plaintiff, in violation of the terms of the injunction. It would serve no good purpose to set out the evidence. Upon separate examinations we are agreed that the judgment has ample support. The point that the injunction was dissolved by the decisions in the Bowman [8 Sup. Ct. Rep. 689, 1062] and Leisy cases [10 Sup. Ct. Rep. 681] is the same as that presented and disposed of in McGlasson v. Johnson, ante, page 477, and needs no further notice. The judgment is affirmed.